BRIGHT, Senior Circuit Judge, concurring.
I write separately for the purpose of stating my views on the federal district court’s privilege to instruct a jury on presumptions in the face of a contrary state practice.
Missouri does not permit trial judges to instruct juries on presumptions. Dove v. Atchison, T. & S.F. Ry. Co., 349 Mo. 798, 163 S.W.2d 548, 550-51 (1942). However, state law only controls the substance of jury instructions in a diversity action. Federal law determines the grant or denial of *409instructions as a procedural matter. Hrzenak v. White-Westinghouse Appliance Co., 682 F.2d 714, 719 (8th Cir.1982). Under federal law, the parties are entitled to an instruction on their theory of the case as long as it is properly requested and the evidence supports the request. Lackawanna Leather Co. v. Martin & Stewart, Ltd., 730 F.2d 1197, 1201 (8th Cir.1984). In this case, the jury might have determined that the circumstantial evidence did not carry an inference that the pilot failed to check his fuel. Under that circumstance, Missouri law presumes due care by the plaintiff and, therefore, under federal practice, the district court might have instructed the jury about this presumption notwithstanding a contrary Missouri procedure.
Although this omission to instruct on the presumption could be deemed error, I view the error as harmless inasmuch as the litigants tried this diversity case in accordance with the usual instructions given in Missouri courts.